DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 10, 2021 has been entered.

Status of Claims
Claims 1-4 and 6-35 are pending.  Claim 35 is newly added.  Claims 5 and 29-32 are canceled.  Claims 1-4, 6-28 and 33-34 are amended.  Claims 2, 4, 15-20, 23-24, 28, 33 and 34 are withdrawn as being drawn to a nonelected invention or species.  Claims 1, 3, 6-14, 21-22, 25-27 and 35 are examined on the basis of the elected species.  


Information Disclosure Statement 
The Information Disclosure Statement filed May 10, 2021 has been reviewed.    


Rejections Withdrawn

In light of the amendments to the claims the rejection of claims 1, 3, 6-7, 10, 13-14, 21-22, 25-27, 30 and 32 under 35 U.S.C. 103 as being unpatentable over Kanaya et al. US 2013/0071525 (3/21/2013) in view of Bland et al. US 2007/0059378 (3/15/2007) is withdrawn.     
 
In light of the amendments to the claims the rejection of claims 1, 3, 8, 11-14, 21-22, 25-27, 29 and 31-32 under 35 U.S.C. 103 as being unpatentable over Kanaya et al. US 2013/0071525 (3/21/2013) in view of Jin et al. US 2008/0044390 (2/21/2008) is withdrawn.    

In light of the amendments to the claims the rejection of claims 1, 3, 9, 13-14, 21-22 and 25-27 under 35 U.S.C. 103 as being unpatentable over Kanaya et al. US 2013/0071525 (3/21/2013) in view of Okamoto et al. US 2008/0057115 (3/6/2008) is withdrawn.       

New Objections/Rejections

Claim Objection
Claims 1 and 35 are objected to because of the following informalities:  the recitation of “AGE”.  This term appears to be an abbreviation.  The full name should be .  Appropriate correction is required.

Claim 35 is also objected to because of the following phrase “wherein the composition consisting of”.  This phrase appears to be grammatically incorrect, and it is suggested that it be edited to “the composition consisting of” or “wherein the composition consists of”.  

  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).  
Claims 1, 3, 6-14, 21-22 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kanaya et al. US 2013/0071525 (3/21/2013) in view of Bland et al. US 2007/0059378 (3/15/2007), Jin et al. US 2008/0044390 (2/21/2008) and Okamoto et al. US 2008/0057115 (3/6/2008).      
Kanaya et al. (Kanaya) teaches a stable particulate composition using a fat composition having a solid fat content within a specific range as a matrix encapsulating a hydrophilic substance in high content and also controls the release in the intestinal tract.  Kanaya teaches the applicability of its formulation in the medicinal context as well as foods and medicinal foods because of its high safety. (See [0018-0019]).  In Kanaya the hydrophilic substance to be enclosed includes various substances such as vitamins given its usefulness for medical foods including thiamine diphosphate [0044] and the particulate composition may also contain hydrophobic components including quercetin and curcumin together with the fat composition to be used as a matrix ([0033] –[0034]).  

Kanaya also teaches the composition can be coated but does not expressly recite that the form can be a capsule specifically. (See [002, 0003, Abstract and throughout]).   Kanaya also teaches that its composition is especially well suited for application as a medical food because of its safety. (See [0019]).  
Kanaya does not teach vitamin B6 forms or expressly recite a capsule. Kanaya does not teach pyritinol forms and does not teach pyrithioxin forms.  These deficiencies are made up for with the teachings of Bland et al, Jin et al.. and Okamoto et al.
Bland et al. teaches a pharmaceutical that can be in capsule form and contains curcumin and pyridoxine hydrochloride.  (See Abstract and [0115]).  Bland is directed to nutritional compositions for managing bodily processes, including ways of delivering nutrients via enteric pharmaceutical composition forms and capsules as medical food.. (See [0164]). Bland teaches that its preferred embodiments are directed to ways of delivering dietary fats to the body as a macronutrient. (See [0074]).  Thus Bland is directed to fat as a macronutirent and means of delivering these fats. (See [0073-0074]).  Bland is also directed to vitamins, water-soluble vitamins and fat-soluble vitamins.  Bland at [0115] teaches that: 
Pyridoxine (vitamin B-6) does not denote a single substance, but is rather a collective term for a group of naturally occurring pyridines that are metabolically and functionally interrelated: namely, pyridoxine, pyridoxal, and pyridoxamine. They are interconvertible in vivo in their phosphorylated form. Vitamin B-6 in the form of pyridoxal phosphate or pyridoxamine phosphate functions in carbohydrate, fat, and protein metabolism. Its major functions are most closely related to protein and amino acid 

Pyridoxine is called for in instant claim 1, and pyridoxine hydrochloride is called for in instant claim 6.  Pyridoxal phosphate is called for in instant claim 7, and it is an active form of pyridoxine as called for in instant claim 13.  Pyridoxamine is called for in instant claim 10.  Bland teaches capsule form.
Bland teaches 20 mg of Vitamin B6 and 450 mg of curcumin. (See [0118]).  20 mg of Vitamin B6 (pyridoxine) falls within the 10 mg to 2000 mg called for in instant claim 1.  
Jin et al. teaches a pharmaceutical that can be in capsule form and contains quercetin, curcumin and pyritinol or dipyridoxolyldisulfide or pyridindisulfide. (See Abstract and [0111-113]).  Pyritinol is called for in instant claim 8, and dipyridoxolyldisulfide is called for in instant claim 11.  Pyridoxindisulfide is called for in instant claim 12, and it is an active form of pyridoxine as called for in instant claim 13.  Jin teaches capsule form as called for in instant claim 26.  Capsule form is an enteral form as called for in instant claim 27.
Jin teaches that the dosage is typical and readily understood by an ordinarily skilled artisan for any of its ingredients and is from about 5 to about 500 mg. (See [0201]).  About 5 to about 500 mg thiamine overlaps with the from 10 mg to 2000 mg 
Okamoto et al. teaches a pharmaceutical that can be in capsule form and contains pyrithioxin. (See Abstract and [0082]).  Pyrithioxin is taught to be a metabolism improver. (See [0082]).  Pyrithioxin is called for in instant claim 9.  Okamoto et al teaches capsule form as well. 
It would be prima facie obvious for a skilled artisan making the Kanaya composition to add 20 mg pyridoxine hydrochloride, or 20 mg pyridoxal phosphate or 20 mg pyridoxamine as taught by Bland in order to have a more complete and convenient medical food that can increase metabolism and to promote healthy skin and muscles as taught by Bland.  
It would be prima facie obvious for a skilled artisan making the Kanaya composition to add 5 to about 500 mg pyritinol or 5 to about 500 mg dipyridoxolyldisulfide or 5 to about 500 mg pyridindisulfide, make the curcumin, quercetin and thiamine diphosphate be present in an amount of 5 to about 500 mg and put the composition in capsule form as taught by Jin in order to have the benefit of being in order to have a more complete and convenient medical food that is able to treat and prevent neurodegenerative disease as taught by Jin.  

The language of “for the prevention of complications of diabetes mellitus induced by AGEs at micro and macrovascular level and metabolic syndrome” is language of intended use. Intended use language that does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. Thus, the intended use of “for the prevention of complications of diabetes mellitus induced by AGEs at micro and macrovascular level and metabolic syndrome” is given no patentable weight, see MPEP 2111.02.
If the prior art composition is capable of performing the intended use, it meets this claim language. The claim language must result in a structural difference between the claimed composition and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.

Allowable Subject Matter
Although objected to claim 35 contains allowable subject matter. The prior art does not appear to teach or suggest a composition containing only the recited 

Response to Arguments
            Applicants’ comments on May 10, 2021 have been fully considered and are mostly found to be unpersuasive for the reasons provided herein.   
Applicants note the amendment of claim 1 to incorporate the elements and limitations of claims 29-32 and also note the addition of new independent claim 35 which uses the transitional phrase “consisting of”.  
Applicants assert that a skilled artisan would not be motivated to modify Kanaya in the manner required to meet new independent claim 35, namely to exclude a fatty matrix.  In order to meet the scope of claim 35, a skilled artisan would need to be motivated to eliminate the fatty matrix from Kanaya and a skilled artisan would not do this because the fatty matrix is central to its principle of operation or because eliminating it would render Kanaya unsatisfactory for its intended purpose.  
Applicants’ argument is found to be sufficiently persuasive and claim 35 has been indicated to contain Allowable Subject matter above.  

Applicants assert that the claimed composition demonstrates unexpected results because it overcomes the pharmaceutical problem relating to curcumin administration by improving solublity, extending plasma residence, improving pharmacokinetic profile and improving cell uptake and enhancing the role of turmeric metabolites and their 
  Applicants assert that the prior art does not teach a composition like that claimed that has the advantage of presenting an inhibitor effect on the reduction of AGEs and helping to prevent diabetic complications.  This is not described or suggested in the prior art.  Applicants also assert that their claims are distinguished by evidence demonstrating an unexpected, synergistic increase in efficacy for the claimed combination.  The degree of synergy would have been unexpected.  Applicants note the Declaration evidencing these unexpected results. 


          Applicants’ arguments have been considered and with the exception of those relating to claim 35 are not found to be sufficiently persuasive. 
	Applicants’ argument regarding the result being a particulate composition wherein vitamins B1 and B6 (hydrophilic substances) are encapsulated by a matrix of solid fat is unpersuasive because a fat matrix is not precluded by the language of Applicants’ claims, (with the exception of claim 35 which while objected to has been indicated to contain allowable subject matter.)  Applicants have used the inclusive transitional phrase “comprising” and a fat matrix is not excluded in the language of Applicants claims and it is encompassed by the claim language.  It does not matter that the composition of claim 1 is not required to have a matrix of solid fat in order to have all of the ingredients incorporated in the same unit dose because this is encompassed by the claims and reads on the claims as they are written.

The prior art teaches that curcumin specifically has been known to exhibit synergistic results when combined with other compounds.  Paragraph [0090] of Bland teaches that curcumin has been known to have a synergistic effect when combined with other compounds. 
Various ingredients have been shown to have a synergistic beneficial effect on the health of the hormonal cycle in the presence of isoflavones. Curcumin, an active component in turmeric (Curcuma longa), combined with dietary isoflavones gives in vitro evidence of reducing xenoestrogen-induced growth in estrogen receptor-positive and -negative cells. (S. P. Verma et al., Curcumin and Genistein, Plant Natural Products, Show Synergistic Inhibitory Effects on the Growth of Human Breast Cancer MCF-7 Cells Induced by Estrogenic Pesticides, 233 Biochem. Biophys. Res. Comm. 692-696 (1997)) Curcumin has also been shown to play a role in detoxification through its ability to induce glutathione production and glutathione-5-transferase activity. (M. Susan & M. N. A. Rao, Induction of glutathione-5-transferase Activity by Curcumin in Mice, 42 Drug Res. 962-964 (1992)).

  Furthermore, it actually is taught in the art that the components in the claimed composition have the advantage of presenting an inhibitor effect on the reduction of AGEs and helping to prevent diabetic complications.  Liu et al., The In Vitro Protective Effects of Curcumin and Demothoxycurcumin in Curcumin Longa Extract on Advanced Glycation End Product-Induced Mesangial Cell Apoptosis, Plant Med 2012; 78; 1757-1760 (5/10/2021 IDS), teaches in its Abstract that curcuma longa, a traditional herbal medicine has been widely used for the prevention of diabetic vascular complications in recent years.

Booth et al., Thiamine Pyrophosphate and Pyridoxamine Inhibit the Formation of Antigenic Advanced Glycation End-Products: Comparison with Aminoguanidine, Biochemical and Biological Research Communications 220, 113-119 (1996) (5/10/2021 IDS), also teaches that pyridoxamine is beneficial to treat diabetes complications.   
Thus the prior art teaches the efficacy of curcumin, quercetin, pyridoxamine and thiamine in treating complications of diabetes.  Since the results are taught by multiple references, they cannot be said to be unexpected.
Additionally, Applicants’ experimental results do not demonstrate synergy.  In order to establish synergy Applicants must show that the effect of the combination is greater than the sum of the individual components.  Applicants have not tested curcumin, quercetin and thiamine alone in order to make this comparison.  The teachings of the prior art references cannot substitute for this experimentation in this regard because the data provided by the prior art is not comparable with that of the specification because the prior art did not do the tests any more than the Applicants did.  Merely saying that there is synergy is not sufficient in the absence of experimental data showing actual synergy.  

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH  CHICKOS/
Examiner, Art Unit 1619




/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619